Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Preliminary Amendment filed October 4, 2021 and the Terminal Disclaimer filed March 24, 2022.

3.	Claim 1 has been amended cancelled and new claims 2-21 have been added.

4.	Claims 2-21 have been examined and are pending with this action.

5.	The Information Disclosure Statement filed October 18, 2021 has been considered.


Allowable Subject Matter
6.	Claims 2-21 are allowable over prior art of record in light of applicants’ amendments filed October 4, 2021 and the Terminal Disclaimer filed March 24, 2022.

7.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “one or more memories storing a service function object store for storing digital data for instantiation as a plurality of service function objects by the processor, each service function object being a digital representation of a service function carried out by the operational system and comprising one or more service attributes and one or more service function links for linking each service function object to at least one other service 
Specifically, although prior arts explicitly teach storing service function objects, none of the prior art of record either alone or in combination disclose, teach, or suggest “each service function object being a digital representation of a service function carried out by the operational system and comprising one or more service attributes and one or more service function links for linking each service function object to at least one other service function object of the operational system, the digital representation comprising an instantiation of said digital data by said processor, each service function comprising an IT component that is a device, function, service, or application, or a combination thereof, and which is controlled or monitored by the server-based IT management system via network communication” in combination with “said 

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 24, 2022